OFFICE   OF THE AlTORNEY        GENERAL      OF TEXAS




                                                %lay20,    19co



Honorable L. A, Woodr
mat* 6uporlatenamt       or Fublio   Iaetruot    ion
Ihpartseat    of Eduoetlon
Austin,    Texm

Dear Sir:                  Attmtion %
                           First Aeele




                                     This bouabry     lbe   did
                                     retofore  reaqgalted
                                     l 8ection  line.     6eo-
                                     1356 or Oarxa        omatf
                               part of the Qraham Comaon

                      7 BOFWJ of  Sootion 1324, 114 aarea
                      , 117.8 acree of Deetion &Oci, end
                       6eotfan 1359, that h8d beretororo
                   red In Garxa Oounty, end the Qrehaa
                  01 Dlstrlot   booame a wrt   of Lyan Couat~.
     The quertfon    I would like to eubmit Tar four con-
     sideration   set
           Y.lia: the lrtebliehment   or the bouadery line
     betmoon the two oountlee,      whlah plaoed the above
     a0ntionea territory      in Lyan Oounty, rftoot    the
     boundary liner    of the (rrahem Coamon School Dletrlct
     0r Germ County end the 04atiguoue        braseland
Honorable        L. A. Woods, Fege   2


        fna4g4nd4nt Sohool      Dlatrlot     of Lynn County’i”
           Aoknowledgment la also made of campleta statemanta
of feet (inoludlxtg    eopisa of instruments)  rubmitted by tha
oounty superintendents      of Lynn and Gems  Counties.  Theee have
becrn aoat helpful.
            The question  le aa to the rest boundary line of the
Graaalend Indapendant    Sohool Dlatriot    of Lynn County ana the
wart bounclary line of the Graham Common School Dlatrfot       of
Oar40 County.     Theaa boundary linea here been in dispute      alnoe
1933, when the Commlaalon ot Appeela,       In an opinion approved
by the Supreme Court, definitely     eatabliehed   the boundary line
between Lynn and Garza Countlea waet of oarteln        aeotion liner
theretofora   thought to represent   the county lina.     Lynn County
;I al. ~8. Oar44 County et 611. (Corn. App. 19331, 58 s. 8’. (2d)
   .

                A oareful   exeminetion   of the atatamsnte      and inatru-
manta subnltted        rerealr -the following:
                                    or of the Commles1oner8* Court of Garta
County        To!:!   Inof the  Ord
                             Howaber,   1907, orrating  Co~aplonSchool Dia-
triot    b,     @a&a Gounty,the weat boundary of aaid alrho            distrlot
waa iStie       aolalf     in ralatlon   to the *aatem   line or Cars4 County.
The field       not44 reed, in pft,         em iallowat
               *Beglnningt at the lntarseotion of the Eest
        line of the wunty with tha North line of aeotion
        1365...,w
                Tha aouthweat   aornar     of raid aohool Uiatriot waa fixed
by NMh@      from a point       on the     woth linr of Garza County Waat
to the acuthweat   corner       of the     oounty; thence north to the gleoe
ot beginning. n
           (2) In Fabrusrl, 1909, the form and aiee of Common
sahool Diatriot   #2, Garaa county, was ohm&e&    Although the
northreat  oorner of said diotrlot  began at the northeast corner
or Reotion1366 (rhloh aeotion was an4 la in Lynn County),     the
southwsat  oorner or said dietrlat  wee rixau a6 followa:
             “south to the S. line of Gsrea County; Weat
        to SW oorner ot Garea Countgt Worth alone the Vast
        line of Caraa County to plaoe of beglnnin&.w
          (3) On Maroh 10, 1917, an order of the Gsrza County
Board of Trustees attemptad   to carve Comon Sohool rjtstrlot  $16
out of Common Sohool Eietrlat   92. Only the east llnr of said
Honorable     L. A. Woods, Papegs3

new mn       #oh001 Dietriot         #16 is     defined     and this      fine   la
incompletely   daacrlbed.

           (4) On September 7, 1918, the boundaries  of Comaon
School Dlatriot  $2 wars redefined  so as to exoluda the port~lon
of the oounty 5.n whloh it was attamptad to areate Q isohool
dlstrlot on Maroh 10, 1917, known aa Coinmon Sohool District   516.
           ( ) On August 4, 1919, the boundaries     of Common .Sohool
niatrlot  #l a; were defined more aoourately,   and the northwest
and southwest    oornera and the entire  maet line of the aama were
defined mlely     in relation .to the county line.   The field  notee
read :
            I . . . .and     on to  the west boundary line o?
      Cars8 Coulity,         Texas; Thence south alon& the waat
      boundary line          of Garaa County tZr the SWtiorneri of
      Carsa Uountl;          Theme east alo.orrgthe south boundary
      112~ of Oarma          Counta, to a point.. . . n
           (6) On Nap 22 1920, Oomon Sohool Diatr1o.t $2 and
Common Sehool Diatriot#l6 were wnaolldated      to be known as
Oraham Qhapel Goason School Dlatrlot     #2. The bouadarie8 of suoh
eoamon lahool dietriot,    insofar a6 the west boundary line is
oonoarnad,  are 44 iollawa~r
             aThanaa Wart to the south boundary line of
       Oarma County to the SW eoraar of Germ County.
       Thenoa north along the west boundary line of Garza
       County to the HWoornar of aaotlon 1324.                     Baa.    a.
       ?Uler  Survey ln ,Oarza County, Te~aa.~

              It is a$parentthat it was wnaidered     that the north-
west wrner      of seat-ion 1324 was in Garxa County.    It her bean
established     thet it was not.
               (7)    Insofar   as the present            is oonoemed,
                                                      inqulrl             the
eotion of the        Garca County Board of Trustees       on October 18, 1930,
In redefining         the boundaries    of 5raham Conaolldated   Comaon Sohool
Dlatriot     #2,     In Important.     This last deaorlptlon   of said Us-
trlot    definem      the entire   west boundary line in relation      to the
weot boutiarp         line of Cana County, Texam, 88 followms
             “Thenoe north three allea alar&? the W boundary
       lines  of eeotidns    1324, 1326, and 1328, to the West
       line of Caraa County; Thenoe south along the went
       boundary line of Garze County to the SW oorner Or
       Garza County.      Thanoe, eaet along the county line
       to the place of bs&innin%.”
              There     is   no ambiguity     hare.      It is   olsar    that   the
Hoaoreble    L. Zy. Woods, PageI

rr8tem  ettroalty      of Casmon Sahool Dlstriat    $2 was the wset-
sr~ boundary line      of Game Cmnty,Texs~,      wherersr 8uah 11x10
mQht b4.
              (8) Grassland      Comon Suhool Dlstriat       '21 of Lynn
County,     Tmas  wa6 rind       onatea    on July 1, 1916.      The bounda-
rler wore redefined         on June 1, 1918, April 5, 1919 and April
16, lslro.     IA each instanor       the aourse oallaa     ror waa -along
the Zest boundary line ot Lynn County.R               In 1923 the Regular
S8srlon of the 38th Logislaturs            oreated the Oras8lend Inde-
pendent School Dlstrfot           (AOts 1923, FL S., ah. 21).        The ter-
ritory   rPlBraoed in sooh ild4pandoAt          sahool dlstriot    wa6 all
of that IA the old Grassland            Comm Sahool Dlstrlot        #21 plus
8oae ccmtlguaur       territory.      SlnOe thr indeprndant      sohool dla-
triOt thus croated        by the 38th Logisleturo       Is the one iAVQiVcla
In the prenmt       inquiry,     th8 rrUte8 and boands of auoh di8triot
prorided    iA the Aat OS Its oreation          are Important.      Eore again
the Bar6 boundery Of 80% iAd8p8AdeAt sohool dicltriat                 ia be-
rlned In relation to the.eouAtf            1IAe.    Tha Qeaorlptlon     bogin8,
"et 8 PiAt In the south line Of surrey #1359."                  That this POiAt
was IAtOAd8d to be eAd I8 on the OOUAty 11~s is demmstratrd                     by
the oloslng     deaoriptioa      whioh 18, %hOAOe la8t to tha QOUAty
liar, theAO8 8OUth OA the OQiUlty 1lAe to the pIa                 Of bO&iAAiAg."
                the la8t dU&AOtioA
           ‘i’hus                       of m8teD ard bound8 of both
the 5ra88UAd   fndependent  Sohool Di8tflOt of L~AA County anb
the 5reham Consolidatrd    O~mao~ Sohool Dlatrlat  #2 of Garsa
County, Tezaa, Is by reirr8nce    to the COJEWAcounty line    be-
tween LyAA and 58raa Countie8.     Sinor the Gama-Lynn county
11~ waa coA8Idrred to run west of th8 line aatablished       by the
Supreme Court IA 1933, what 1a.l~ faot th8 dividing     line Be-
tWO8A th8 tw0 dI8trIOt8?
             IA Truateer   oi Dover Common School Dlstrlot      #66 vs.
D~W~OA   Independent    School DirtriOt  (Cir.~ App.), 223 8. W. 556,
and IA Camp va. Bawler Ibdeprndent       Sahool Dlstrlat    (Clr. hpp.),
150 S.W. 1U6, writ Zefuled,       It was held that disputes     as to
boundary lines    b8tweeA sohool distriat8     are governed by the
rUl@lJ whloh g8AWdly       obtain iA bOUAd8r7 8Uit8.     XII asoertaln-
IAN bouadarler    of gr8nte generally    thr oOA8Iderati;~A~$ gi-
lw3ry laportanoe     is the IAteAtIOA 0r the parties.
Andrewa, 62 Tex. 652; Huff ~6. Crawford, 89 Tar. 214, 34 3: '8.
607.   LIk8wIaa, in aoncltrtdng 8 statute,      w6 are told that we
must deternine     the Intent or the Ls~lslstura.      ?4aInery va.
City or Galveston,      58 Tax. 334; Clary vs. Rurst, 104 Tax. 423,
138 s. w. 566.
             &roe. the fasts    aubdtted,    it    is   apparent   thet the
UndoUbtad intent     of   the L.gi8ldW’O     ill   arec%tiUe th     Oreseland
Honorable L. A. Woods, Page 5

Independent 8ahool Dirt&at, and of the Oarza County Board or
TrUst8es in araating   the Graham Consolidated   Common School DIa-
trio8 #2, was that laOh distrlat should NA to the respective
OOWt$' 1ina8. In neither Inatanae wae a county line school
dIatrlot, the oreation or whIoh was provided ror by the La&la-
18ture IA Aot8 1911, at p. 200, date 1917, p. 4&l, and Article
2743, Revised Civil Statutes, 1925, aontaqlatea.        v!emust In-
terpret ~the aatlon  of the Garm County Board of Trustees     In
the light of what It could legally   aaooapllah.    Aotlng alone,
it had AO leglel authority to areate a common sohool dlstrlot
embracIn$ territory in snother county. kS pOiAt4a Out iA
County Sohool Trustees or Runnela County ~4. State (C.C.A. 1936),
95 S. W. (2d) 1001, either In the orsatlon or abblition of county
line SohAol di8trIOt8, or In ohangIrq their boUAdarl.s, the
8OhOOl 8uthOri818S or all OOUAtieS effected muat aot together.
This they laanlr48tlydid AOt do.    Nor did they 844lcto aacom-
plish this result. The rerult mu&h8 to be aoOOnpll8had, and
whloh we hold was in Sac8 aOoompllihad, was the oreatlon or
oontigaous rahool distrfets bounded by the ocmao~ aounty line
o? Lynn and Osrs8 CouAt%es.
           Oon8equently, you are r48p4otful1g adrirred,OAd It Is
thr oplnlon of this departmeAt, thbat the OouAty line between
Lynn and Oarza Cotmtlee as lstabllshea by the Suprear Court In
1933 la the aommon boudarp   linr betw44A'th4 &%88laAd fndepen-
dent Bid1001Di88rIO8 oi L~yAACounty~and the Graham Uon8olidated
CblnmoA8UhOOl Df8triat #2 Of ~arZI?4 &%lAtf.




JDS/oe                   /'